Citation Nr: 0021096	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  98-05 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the residuals of a 
stroke, to include paralysis and hypertension. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from September 13, 1976, to 
October 4, 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision rendered by 
the Muskogee, Oklahoma, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  This case was 
previously before the Board in April 1999, at which time the 
case was remanded to the RO for additional development.  


FINDING OF FACT

There is no medical evidence showing of a nexus between any 
residuals of a stroke, to include paralysis and hypertension, 
and the veteran's active duty service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
the residuals of a stroke, to include paralysis and 
hypertension, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during active duty service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946), develops a chronic condition, such as 
brain hemorrhage or cardiovascular disease, to include 
hypertension, to a degree of 10 percent or more within one 
year from separation from service, such disease may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).  A claimant therefore 
cannot meet this burden merely by presenting lay testimony 
and/or lay statements because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Consequently, lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a).  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

In order for a service connection claim to be well grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Moreover, the truthfulness of evidence 
is presumed in determining whether a claim is well grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  The Board 
emphasizes, however, that the doctrine of reasonable doubt 
does not ease the veteran's initial burden of submitting a 
well-grounded claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

In his variously dated written statements and in October 1998 
Board hearing testimony, the veteran contends that he 
suffered a stroke in service that caused paralysis on the 
left side of body, and that he also developed hypertension.  
The veteran claims that he has suffered from this paralysis 
since service and has prevented him from obtaining 
employment.  

To begin with, it is not clear that the claims file includes 
any medical diagnosis of current disability to satisfy the 
first Caluza requirement for a well-grounded claim.  However, 
a January 1997 VA outpatient report documents a blood 
pressure reading of 162/104 and includes a comment that the 
veteran stated that he was on blood pressure medication about 
two years before.  Nevertheless, assuming for the sake of 
argument that there is a medical diagnosis of current 
disability, the Board must find the claim to be not well-
grounded for lack of medical evidence of a link or nexus to 
service. 

The veteran's service medical records (SMRs) include a 
September 13, 1976 enlistment examination report, which noted 
no history or indication that the veteran suffered from the 
residuals of a stroke, paralysis, or hypertension.  A 
September 22, 1976 physical profile record, prepared at the 
Ireland Army Hospital neurology clinic at Ft. Knox, found the 
veteran to have "[l]eft arm weakness, moderate in degree, 
which has persisted after he apparently had what was thought 
to be a stroke when he was 12 years old.  I have discussed 
the situation with his mother who corroborated [this] 
history."  The examiner further opined that his left arm 
weakness was of such severity that he could not perform his 
duties adequately pursuant to military regulations.  A 
subsequent Medical Board Proceedings record found the veteran 
unfit for duty and recommended he be separated from service. 

Post-service medical records begin with private medical 
records from Baylor University Hospital Medical Center for 
the period September 1978 to October 1978.  The veteran was 
admitted for weakness of the left side of the face, numbness 
on the left side of the tongue, a hoarse voice, and a 
headache centered in the left side of the head.  The veteran 
noted that two days prior to having these symptoms, he 
suffered a blow to the head.  Past history was noted to 
include what appeared to be a Bell's palsy at age 12.  A 
subsequent September 1978 physical examination report notes 
the following impression: apparent peripheral involvement of 
the VII nerve, possibly the VIII, IX, and X nerves; rule out 
brain tumor and vascular accident.  A later September 1978 
consultation report notes the veteran's history of having 
left side body numbness and weakness accompanied by nausea 
and vomiting at age 10; the impression was Pontine syndrome, 
rule out demyelinating process, rule out vascular 
insufficiency, and rule out arterial venous malformation.  An 
October 1978 discharge summary notes that the veteran's skull 
films, brain scan, and arteriography were normal.  The 
veteran was discharged with a letter to the referring 
physician that a final diagnosis could not be made.

The only VA medical records on file are the previously 
referred-to treatment records dated in January 1997, which 
show the veteran was seen for an aching neck and joints, and 
headaches.  Although the veteran claims he was treated at the 
Amarillo, Texas, VA Medical Center (VAMC) since 1976, the 
record shows that the Amarillo VAMC stated that it had no 
records of any treatment there. 

Certain service records show a preexisting problem with left-
sided weakness, although no definitive diagnosis was 
apparently made.  To the extent that there was a preexisting 
disorder, there is no medical evidence of any increase in 
severity during service.  The service medical records show 
that this problem had reportedly persisted from about age 12 
on, and there is no medical evidence suggesting any increase 
in severity during the veteran's brief period of active duty.  
Moreover, there is no basis for using the one-year 
presumptive provisions in this case to otherwise show a link 
to service.  There is also no medical opinion suggesting any 
nexus to service.  In fact, it appears that medical personnel 
in 1978 were unable to even arrive at a medical diagnosis.  

The veteran has presented written and oral statements 
contending that he suffers from the residuals of a stroke, to 
include paralysis and hypertension, that is related to 
service.  However, as a matter of law, these statements do 
not satisfy the medical diagnosis or medical nexus 
requirements and cannot, therefore, render his claim well 
grounded.  See Espiritu, 2 Vet. App. at 494-95 (holding that 
laypersons are not competent to offer medical opinions).  In 
other words, what is needed is medical evidence of a nexus 
between a currently diagnosed disorder and his military 
service.  By this decision, the Board is informing the 
veteran that medical evidence of causation is required to 
render his claim well grounded.  38 U.S.C.A. § 5107(a); 
Robinette v. Brown, 8 Vet. App. 69 (1995). 


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

